DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 24, 2020 has been entered.
 
	Claim 1 has been canceled.
	Claims 2-31 are pending and currently under consideration.

3.	In view of the filing of the Terminal Disclaimer, the previous nonstatutory double patenting over the claims 1-84 of US 10,202,588 (‘588 Patent) has been withdrawn.

REASONS FOR ALLOWANCE

4.	The following is an Examiner's Statement of Reasons for Allowance: 

For the record, the instant SEQ ID NO:96 has human VK3LP (leader sequence)-wild type human RNase 1-mutant human IgG1 Fc with SCC hinge (C220S, C226 and C229 in the hinge) and P238S/P331S substitutions (e.g. see paragraph [00313] in page 71 and SEQ ID NO:96 in page 104 of the instant specification as-filed).

	The instant SEQ ID NO:90 is the amino acid sequence of a mutant human IgG1 Fc region with SCC hinge (C220S, C226 and C229 in the hinge) and P238S/P331S substitutions 
(see SEQ ID NO:90 in Table 1 in page 102 of the specification as-filed).

	The instant SEQ ID NO:101 is the amino acid sequence of mature human wild type RNase (see SEQ ID NO:101 in Table 1 in page 105 of the specification as-filed).	

The claimed method of treating lupus nephritis in a subject by administering a composition comprising a polypeptide consisting of a human RNase 1 operatively coupled with P238S and P331S substitutions are free of the prior art.  

Accordingly, the claims 2-31 are deemed allowable. 

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142.  The examiner can normally be reached on Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/CHUN W DAHLE/Primary Examiner, Art Unit 1644